NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

AENRI J. ELLIS,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-2036
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 12, 2018.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Jonathan Edwin Mills, Orlando, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and KHOUZAM and ROTHSTEIN-YOUAKIM, JJ., Concur.